Detailed Action
This office action is in response to application No. 16/393,704 filed on 04/24/2019.

Status Of Claims
Claims 1-4, 16-17, and 20 have been amended.
Claims 1-20 are pending.

		Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 16-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liu et al. (US Publication No.  2014/0086093, hereinafter referred as Liu) in view of You et al. (US Publication No.  2019/0297601, hereinafter referred as You). 
	Regarding Claims 1, 16, and 20,  Liu discloses determining configuration information of a reference signal based on a first parameter (The terminal receive a reference signal initialization sequence generation indication [configuration information] from the base station; see Figure 3 Numeral 301 & ¶ 0061. Select, from candidate IDs [transmission feature] according to the received indication [configuration information], an ID used for generating an initialization sequence; see Figure 3 Numeral 302 & ¶ 0063.);  and 
generating the reference signal based on the configuration information, including generating a base sequence of the reference signal based on the configuration information  (Generate a reference signal initialization sequence according to the selected ID [transmission feature]; see Figure 3 Numeral 303 & ¶ 0064. The terminal/base station generate the reference signal based on the reference signal initialization sequence; see ¶ 0066.).
Liu fails to disclose that the first parameter comprises at least one of a transmission feature representing a transmission direction identifier, a subcarrier spacing, an operating band of the subcarrier spacing, a system bandwidth, a quantity of aggregated time-domain resource units, or a quantity of symbols that are in aggregated time-domain resources and to which the reference signal is mapped; and determining reference signal mapping.  However, in analogous art, You discloses that “the UE should be able to acquire a cell ID and a beam ID (corresponding to the beam direction) [transmission feature]”; see ¶ 0112.  “While the UE acquires the beam ID, the UE may acquire a signal transmitted in the beam direction, particularly, RS information, for example, an RS sequence, seed information, or a location [mapping]”; see ¶ 0112. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu reference signal mechanism with the teaching of synchronization signal mechanism in order to improve system efficiency and reduce battery consumption; see ¶ 0110.
 
Regarding Claims 2 and 17, Liu discloses that the transmission feature is determined based on a transmission identifier of the reference signal (Select, from candidate IDs [transmission feature] according to the received indication [configuration information]; see Figure 3 Numeral 302 & ¶ 0063.); and
 wherein the determining configuration information of a reference signal based on a first parameter comprises: determining a base sequence of the reference signal based on the transmission feature (The selected ID [transmission feature]  is used for generating an initialization sequence; see Figure 3 Numeral 302 & ¶ 0063.). 

 
	Regarding Claims 3 and 18, Liu discloses determining an initialization value of the base sequence of the reference signal based on the transmission feature (The selected ID [transmission feature/initialization value]  is used for generating an initialization sequence; see Figure 3 Numeral 302 & ¶ 0063);  and 
wherein generating the reference signal based on the configuration information comprises: generating the base sequence of the reference signal based on the initialization value of the base sequence of the reference signal (The terminal generate the reference signal based on the reference signal initialization sequence; see ¶ 0066.). 
 
	Regarding Claims 4 and 19, Liu discloses generating the reference signal based on the base sequence of the reference signal (The terminal generate the reference signal based on the reference signal initialization sequence; see ¶ 0066.). 
 

Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Liu et al. (US Publication No.  2014/0086093, hereinafter referred as Liu) in view of You et al. (US Publication No.  2019/0297601, hereinafter referred as You) and further in view of Kim et al. (US Publication No.  2019/0109695, hereinafter referred as Kim).
	Regarding Claim 7, Liu fails to disclose claim 13.  However, in analogous art, Kim discloses that the first parameter further comprises at least one of transmission bandwidth of the subcarrier spacing or a start frequency of the transmission bandwidth of the subcarrier spacing; and the transmission bandwidth of the subcarrier spacing represents a maximum available bandwidth of the subcarrier spacing ( The DMRS may be a part of a sequence subset in a DMRS sequence; see ¶ 0013. The DMRS sequence is based on the base subcarrier spacing and the system bandwidth, and the part corresponds to the frequency band in the subset; see ¶ 0013.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu reference signal mechanism with the teaching in order to support new radio access technologies that reduce the latency.
 
	 
 	 Claims 13-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liu et al. (US Publication No.  2014/0086093, hereinafter referred as Liu) in view of You et al. (US Publication No.  2019/0297601, hereinafter referred as You) and further in view of Gao et al. (US Publication No.  2019/0268120, hereinafter referred as Gao).
	Regarding Claim 13, Liu fails to disclose claim 13.  However, in analogous art, Gao discloses that wherein the first parameter comprises the quantity of aggregated time-domain resource units (densities of reference signals in time domain; see ¶ 0055.); and the determining configuration information of a reference signal based on a first parameter comprises: 
determining, based on the quantity of aggregated time-domain resource units (densities of reference signals in time domain; see ¶ 0055.), an index of a time-domain symbol that is in the aggregated time-domain resource units and to which the reference signal is mapped (location [index] of the reference signal in time domain; see ¶ 0055), wherein the configuration information comprises the index of the time-domain symbol to which the reference signal is mapped (The target transmission pattern is indicated by location of the reference signal in conjunction with the densities of reference signals in time domain, and the number of symbols of the reference signal in time domain; see ¶ 0055.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu reference signal mechanism with the teaching of indicating the target transmission pattern for the reference signal in order to improve the efficiency of indicate the transmission patter of the reference signal.

	Regarding Claim 14, Liu fails to disclose claim 14.  However, in analogous art, Gao discloses that the first parameter comprises the quantity of aggregated time-domain resource units (densities of reference signals in time domain; see ¶ 0055.), and the quantity of symbols that are in the aggregated time-domain resources and to which the reference signal is mapped (a number of symbols of the reference signal in time domain; see ¶ 0055.); and 
wherein determining configuration information of a reference signal based on a first parameter comprises: 
determining, based on the quantity of aggregated time-domain resource units, and the quantity of symbols that are in the aggregated time-domain resources and to which the reference signal is mapped, an index of a time-domain symbol that is in the aggregated time-domain resource units and to which the reference signal is mapped (location [index] of the reference signal in time domain; see ¶ 0055), wherein the configuration information comprises the index of the time-domain symbol to which the reference signal is mapped (The target transmission pattern is indicated by location of the reference signal in conjunction with the densities of reference signals in time domain, and the number of symbols of the reference signal in time domain; see ¶ 0055.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu reference signal mechanism with the teaching of indicating the target transmission pattern for the reference signal in order to improve the efficiency of indicate the transmission patter of the reference signal.


	Regarding Claim 15, Liu fails to disclose claim 15.  However, in analogous art, Gao discloses sending the reference signal in the time-domain symbol corresponding to the index of the time-domain symbol (Transmission of the reference signal based on the transmission pattern; see Figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu reference signal mechanism with the teaching of indicating the target transmission pattern for the reference signal in order to improve the efficiency of indicate the transmission patter of the reference signal.

Allowable Subject Matter
Claims 5-6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239.  The examiner can normally be reached on M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.R/Examiner, Art Unit 2472          

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472